Citation Nr: 1205631	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  05-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of low back injury with herniated nucleus pulposus L5-S1 and osteophyte L5, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for bilateral foot disability (other than peripheral neuropathy of the lower extremities), to include as secondary to service connected diabetes mellitus type II.

3.  Entitlement to a rating in excess of 10 percent for service-connected diabetes mellitus type II prior to April 27, 2005.

4.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II from April 27, 2005.

5.  Entitlement to an effective date prior to December 6, 2004, for the grant of service connection for diabetes mellitus type II.

6.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling. 

7.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy left lower extremity associated with diabetes mellitus type II.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy right lower extremity associated with diabetes mellitus type II.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling. 

10.  Entitlement to service connection for bilateral knee arthritis associated with bilateral knee cartilage injury.

11.  Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and due to herbicide exposure.

12.  Entitlement to an increased rating for left knee cartilage injury, currently evaluated as 10 percent disabling. 

13.  Entitlement to an increased rating for right knee cartilage injury, currently evaluated as 10 percent disabling. 

14.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II and/or due to herbicide exposure.

15.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending in retirement in November 1981.  The Veteran's service included duty in Vietnam, and he was awarded the Silver Star, Combat Infantryman Badge, Purple Heart, and the Bronze Star Medal with "V" device, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In a statement received in September 2010, the Veteran's representative raised a TDIU claim.  Thus, the issue is before the Board.

A Board hearing was scheduled for September 2010, but the Veteran's representative subsequently withdrew the request for a Board hearing and expressed a desire to have the forwarded to the Board.  

Additional evidence from the Veteran with a written waiver of preliminary RO review was received in September 2010.  Additional evidence was subsequently received, and a letter from the representative in October 2011 effectively constituted a waiver of preliminary RO review of all such evidence. 

In an April 2011 letter, the Veteran's representative raised a claim of service connection for renal disease associated with the already service-connected diabetes mellitus type II.  This matter is hereby referred to the RO for adjudication.  Some of the additional evidence submitted by the representative deals with sleep apnea.  This matter is hereby referred to the RO for clarification and any necessary action.  

The issues of entitlement to a rating in excess of 10 percent prior to April 27, 2005, for diabetes mellitus, type II; increased ratings for left knee cartilage injury, and for right knee cartilage; the issues of service connection bilateral knee arthritis and for hypertension; and the TDIU issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran suffered from diabetes mellitus type II at the time his claim of service connection was received on February 20, 2002.

2.  The Veteran's service-connected low back injury with herniated nucleus pulposus L5-S1 and osteophyte L5 is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  

3.  The Veteran's service-connected PTSD has not resulted in total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relative, own occupation or own name.

4.  The 10 percent rating assigned for the Veteran's tinnitus is the maximum schedular rating for tinnitus. 

5.  From April 27, 2005, the Veteran's service-connected diabetes mellitus type II was manageable by oral hypoglycemic agent and restricted diet, but no restriction of activities.

6.  The Veteran's service-connected peripheral neuropathy left lower extremity associated with diabetes mellitus type II with erectile dysfunction is not manifested by moderate incomplete paralysis of the sciatic nerve.

7.  The Veteran's service-connected peripheral neuropathy right lower extremity associated with diabetes mellitus type II with erectile dysfunction is not manifested by moderate incomplete paralysis of the sciatic nerve.

8.  Bilateral foot disability (separate from peripheral neuropathy of the lower extremities) was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral foot disability (separate from peripheral neuropathy of the lower extremities) otherwise related to such service.

9.  The Veteran is shown to have served in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicide agents during service.

10.  Pulmonary disability, to include COPD, was not manifested during the Veteran's active duty service or for many years thereafter, nor is any current pulmonary disability, to include COPD, otherwise related to the Veteran's active duty service, including exposure to herbicides, nor is pulmonary disability, to include COPD, related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date of May 8, 2001, (but no earlier) for the grant of service connection for diabetes mellitus type II with erectile dysfunction have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).    

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.87 and Code 6260 (2011). 

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy left lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8520 (2011).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy right lower extremity associated with diabetes mellitus type II with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8520 (2011).

5.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9411 (2011).

6.  Bilateral foot disability (separate from peripheral neuropathy of the lower extremities) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Pulmonary disability, to include COPD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in April 2002 (diabetes mellitus type II), April 2005 (PTSD); May 2005 (residuals of low back injury and knees, and bilateral foot disability).  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The RO also provided the Veteran pre-adjudication notice by letters dated in April 2007 (peripheral neuropathy), March 2008 (PTSD), and August 2008 and September 2008 (bilateral knee arthritis and pulmonary disability).  The RO provided the appellant with notice for his tinnitus claim in April 2006, subsequent to the initial adjudication in January 2006.  The RO also provided the appellant with notice for his low back injury, right knee and left knee cartilage injury and tinnitus prior to the initial adjudication in August 2005 (low back injury and bilateral knee cartilage) and in January 2006 (tinnitus).  The notifications substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

While the April 2006 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The increased rating claim was subsequently readjudicated in a June 2006 statement of the case and a September 2008 supplemental statement of the case, following the provision of notice in April 2006.  

Since the issues in this case (entitlement to assignment of a higher initial rating for diabetes mellitus type II and for peripheral neuropathy bilateral lower extremities) are downstream issues from that of service connection (for which VCAA letters were duly sent in April 2002 and April 2007), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Reviewing the April 2002 and April 2007 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims for residuals of low back injury, PTSD and tinnitus.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, private and VA treatment records; and assisted the Veteran in obtaining evidence.  The Board acknowledges that service treatment records from the Veteran's first period of service are not of record.  A review of the records shows that in June 1994, a request for all service and clinical records from July 1960 onward was submitted.  By response received in June 1994, the service department indicated by checking the appropriate box that available requested records were forwarded to the VA. VA has also afforded the Veteran VA examinations in December 2002 (diabetes mellitus), May 2005 (PTSD, back), June 2007 (peripheral neuropathy), April 2008 (PTSD), November 2008 (back), and April 2010 (tinnitus).  Overall, all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Service Connection

I.  Laws and Regulations

Two of the issues before the Board involve claims of entitlement to service connection for bilateral foot disability and for pulmonary disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions: Hepatobiliary cancers, nasopharyngeal cancer, bone and joint cancer, breast cancer, cancers of the female reproductive system, urinary bladder cancer, renal cancer, testicular cancer, leukemia (other than CLL), abnormal sperm parameters and infertility, Parkinson's disease and parkinsonism, amyotrophic lateral sclerosis (ALS), chronic persistent peripheral neuropathy, lipid and lipoprotein disorders, gastrointestinal and digestive disease, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, cognitive and neuropsychiatric effects, gastrointestinal tract tumors, brain tumors, light chain-associated (AL) amyloidosis, endometriosis, adverse effects on thyroid homeostasis, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 3).  When citing to 38 C.F.R. § 3.309(e), above, the Board has included the aforementioned changes.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).   

II.  Bilateral Foot and Pulmonary Disabilities

The Veteran asserts that he has a foot disability secondary to his service-connected diabetes mellitus with erectile dysfunction.  The Board notes, however, that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").  The Board also notes that the Veteran is asserting that his COPD is related to Agent Orange exposure.         

Overall, service connection on a direct basis is not warranted.  May 1974 to July 1981 reports of medical examination show that the Veteran's feet, and lungs and chest were clinically evaluated as normal.  No bilateral feet disability or COPD was indicated.  On an undated and on an March 1971 reports of medical history, the Veteran confirmed a past/current history of other disorders, but denied past/current medical histories of shortness of breath, pressure in chest and foot trouble.  No feet disability or COPD was noted even though the Veteran listed other disorders.  On an April 1978 dental health questionnaire, the Veteran marked the appropriate box to deny that he was at the time under care of a physician for tuberculosis.  A June 1979 service treatment record shows that the Veteran's lungs were clear.  On a June 1981 dental patient medical history, the Veteran circled the response "no," when asked if he had ever had shortness of breath.  

Also, the Veteran had submitted various other claims for other VA benefits based on other disabilities that were received since December 1981.  It was not until February 2005 when the Veteran's claim for bilateral foot disability was received.  It was not until July 2008 that the Veteran's pulmonary disability claim was received.  This suggests that the Veteran did not believe he had bilateral foot disability and pulmonary disability until many years after service as the Board believes it reasonable to assume that he would have included the aforementioned claims with his other earlier claims.  

The first post-service treatment record regarding the Veteran's lungs is from an October 1984 x-ray that showed it was within normal limits and that there was no evidence for active chest disease.  The first post-service treatment record regarding the Veteran's feet is from November 2009.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time). 

Service connection for foot disability on a secondary basis, and service connection for COPD based on herbicide exposure is also not warranted.

The Board acknowledges the representative's September 2010 statement in which he asserted that the Veteran's foot disability is secondary to his service-connected diabetes mellitus with erectile dysfunction.  The representative noted that neuropathy is associated with diabetes mellitus and referenced the June 2007 VA examination.  However, the Board's review of the evidence shows that the foot symptoms cited by the representative are already contemplated under the ratings for the already service-connected peripheral neuropathy of the lower extremities.  There is no medical evidence of a separate bilateral foot disability.    

The Board also acknowledges the Veteran's assertion that COPD is related to Agent Orange exposure.  The Veteran's personnel records reflect that he served in Vietnam.  As such, he is presumed to have been exposed to Agent Orange.  Nevertheless, service connection for COPD cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange since it is not included in the list of diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other disability for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  The Board has already discussed the Veteran's theory of entitlement on a direct basis above, and the Board notes that there has been no evidence submitted in this case to suggest a link between any current COPD and military service, to include presumed exposure to herbicides.  

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims of entitlement to service connection for bilateral foot disability and entitlement to service connection for pulmonary disability, to include COPD.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As in the Veteran's increased rating claims for residuals of low back injury, PTSD and tinnitus where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Likewise, certain issues on appeal appear to arise from the original assignment of a disability evaluation following an award of service connection.  As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

For low back disability, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

I.  Back

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under Diagnostic Code 5003 for degenerative arthritis, ratings are based on the limitation of motion of the affected joint or joints.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Diagnostic Code 5010 states that traumatic arthritis should be rated like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.

When the Veteran was afforded a VA examination in May 2005, it was noted that April 2004 x-rays showed mild ankylosis of the posterior compartment and that magnetic resonsance imaging (MRI) conducted three years prior showed ruptured disk at L5-S1.  Range of motion was as follows: extension was to 25 degrees, flexion was to 50 degrees, left and right lateral movements were to 25 degrees, and rotary movement bilaterally was to 70 degrees.  The VA examiner diagnosed degenerative disc disease of the lumbar spine with back pain with bilateral leg radiation.  It was noted that the Veteran used no assistive devices.

An April 2005 VA treatment record shows the Veteran had worsening pain, which was not alleviated by medication and unknown muscle relaxant.

When the Veteran was afforded a VA examination in November 2008, it was noted that he used a brace with minimal relief.  Flexion was from 0 to 40 degrees with pain and extension was from 0 to 30 degrees with mild pain.  It was further observed that bilateral rotation and flexion was 0 to 30 degrees.  The impression was degenerative arthritis of the lumbar spine at L2-3, L3-4 and L4-5 with chronic pain secondary to degenerative joint disease of the lumbar spine.    

Overall, a higher rating in excess of 20 percent is not warranted.  A 40 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes of intervertebral disc disease.  On VA examination in May 2005, it was noted that there had been no incapacitation over the last 12 months.  On VA examiner in November 2008, he reported having had no incapacitating episodes in the last year.    

There is no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  The VA examiner in May 2005 noted that there were no symptoms of incontinence.   

The Board acknowledged that the Veteran has chronic low back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.  The May 2005 VA examination report provides that there was no additional limitation following repetitive use, no additional limitation during flare-up.  While there was objective evidence of painful motion, spasm, tenderness, there was no weakness.

Staged ratings are not of application since the Veteran's residuals of low back injury with herniated nucleus pulposus L5-S1 and osteophyte L5 is adequately contemplated by the 20 percent rating.  The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

II.  PTSD

In support of the claim, the representative asserted in a statement received in September 2010 that the Veteran had stopped working in 2007 because of his PTSD This, the representative noted, was the basis for his claim for an increased rating in February 2008.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411), a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

A November 2004 VA treatment record shows that the Veteran responded, "yes," when asked if:  (1) he tried hard not to think about his stressor; (2) that he was constantly on guard, watchful or easily startled; and (3) felt numb or detached from others, activities or his surroundings.  He replied "no" when asked if he had any nightmares about his stressors or thought about them when he did not want to.

A December 2004 intake form shows that the Veteran was neat in appearance, friendly and cooperative and was oriented to time, place and person.  Speech and affect were described as appropriate.  Memory function appeared normal.  Motor activity was deemed tense.  The Veteran's judgment was seen as fair.  There was no evidence of thought disorder as the Veteran had no delusions, disorganized thinking or hallucinations.  He denied suicidal and homicidal thoughts.  It was observed that the Veteran was very verbal, and that he complained about an increased inability to cope with stress, especially at work.  The Veteran's wife reported that he was hard to get along with and that he isolated himself most of the time.  The Veteran became very emotional when recalling the trauma of his combat experiences and when recalling buddies who were killed in Vietnam.  He reported hearing cries of babies in his dreams. 

An April 2005 letter from a Vet Center staff psychologist reveals that the Veteran's sleep was disrupted by vivid dreams.  He often awoke at 2:00 am checking the doors and windows of his home.  His insomnia was deemed chronic.  It was observed that the Veteran was hypervigilant and sensitive to sounds.  He reported maintaining a long-term position with a government agency, but acknowledged difficulty with authority.  It was noted his 44-year marriage was stable and supportive.  He and his wife had few social activities beyond the immediate family because the Veteran was stressed by social interactions.  The Veteran preferred to isolate himself and frequently chose to sit alone in the dark because others could not see him, which made him feel safe.  His GAF score was 45.

When the Veteran was afforded a VA examination in May 2005, he reported being married and living with his wife for 44 years and having three children.  He had earned a masters in business administration and worked for a government agency for the last 27 years.  It was noted that the Veteran was able to engage in a normal range of activities of daily living.  The VA examiner observed that the Veteran had moderate speech articulation disorder that included misarticulations and stuttering.  His thought processes were logical, coherent and relevant.  The VA examiner found that the Veteran was articulate, verbal, well-dressed and well-groomed with good social skills.  He also found that the Veteran was physically trim and intelligent.  The VA examiner remarked the Veteran's speech was well understood.  The Veteran was well-oriented to time, place, person and situation.  His affect was labile.  The VA examiner noticed that the Veteran was excited and agitated.  Reasoning, fund of general information the ability to solve simple arithmetic problems, and verbal comprehension were all considered good.  It was noted that the Veteran exhibited no psychomotor agitation and restlessness.  It was further noted that the Veteran's concentration was adequate.  The VA examiner did note problems with short-term memory even though the Veteran's sensorium was clear.  

The VA examiner stated that a review of psychological symptoms resulted in the endorsement of anxiety, panic attacks, depression, insomnia, anhedonia, nightmares and obsessional ideation.  The Veteran shared that he felt angry a great deal of the time and also felt guilty.  The Veteran reported visual hallucinations: "I see the faces of the dead and hear the children crying."  The Veteran denied delusion and homicidal/suicidal ideations.  The VA examiner found that the Veteran experienced psychotic symptoms and was in virtual recluse.  He noted that the Veteran worked at home, avoided social contact, and had persistent thoughts, dreams, flashbacks and distressing hallucinations concerning his Vietnam experience.  The Veteran's GAF score was 40.  

A March 2008 VA reveals that the Veteran was negative for depression.  An April 2008 VA treatment record showed no depression anxiety or mood disorder.

When the Veteran was afforded a VA examination in April 2008, he was still married to his wife of 48 years.  It was noted that he last worked full time in December 2007, but had to stop work because of health issues.  The Veteran stated that he experienced nightmares about Vietnam about once a week.  The Veteran indicated that he woke up on an hourly basis and could not fall back asleep.  He mentioned anger control problems and in the past, he engaged in fights.  Now, he kept his anger to himself.  The Veteran reported an aversion to crowds and claimed isolation and a history of homicidal ideations.  He shared that he at times felt a "strange presence" in the room.  The Veteran stated that he tended to isolate himself socially and avoided social activities.  The VA examiner found that the Veteran was able to engage in a normal range and variety of activities of daily living without interruption of his typical routine.  The Veteran reported that he had very few leisure activities, and in the past used to enjoy sports.

The VA examiner found the Veteran's thought processes were logical, coherent and relevant.  The VA examiner also found the Veteran was attractive, articulate, verbal, well-dressed, well-groomed and cooperative.  The VA examiner thought that the Veteran exhibited good social skills and was intelligent.  He found that the Veteran's speech was well-understood.  The Veteran was oriented to time, place, person and situation.  His affect was spontaneous.  The VA examiner assessed that the Veteran's reasoning, fund of general knowledge, verbal comprehension and concentration were good.  The VA examiner noted that the Veteran exhibited no psychomotor slowing or agitation.  The Veteran stated that he tended to be forgetful and was easily agitated.  The VA examiner reported that the Veteran's sensorium was clear.  The VA examiner mentioned that a review of the psychological symptoms results in the endorsement of anxiety, panic attacks, depression, insomnia, appetite disturbance, anhedonia and nightmares.  The Veteran indicated some racing thoughts, and anger control problems.  The Veteran indicated paranoia and a history of homicidal ideation.  The VA examiner found that the Veteran's problem behaviors had to do with his depression, agitation and sense of futility in his work.  The Veteran reported that he was socially withdrawn and isolated.  The VA examiner assigned a GAF score of 50. 

A September 2008 letter from a clinical psychologist at a Vet Center revealed that the Veteran attended bi-weekly group psychotherapy session for combat veterans regularly.  The psychologist observed that the Veteran's PTSD symptoms continued to impair his social and occupational functioning.  It was noted that the Veteran made minimal progress in increasing his coping skills.  Chronic insomnia and distressful nightmares often resulted in night sweats, intrusive thoughts of combat, hypervigilance, exaggerated startle reactions, and social withdrawal continued to distress the Veteran.  It was additionally noted that the Veteran's impaired social skills have resulted in problems dealing with coworkers and supervisors.  The Veteran as a result quit his job recently because he could no longer cope with the stress.  Since then, the Veteran's PTSD symptoms have increased.  The psychologist found that the Veteran remained unemployable.  The psychologist assigned a GAF score of 45.

Overall, there was no evidence of gross impairment in thought processes or communication.  The December 2004 VA treatment record shows that the Veteran's speech and affect were appropriate.  His memory functions appeared normal and there was no disorganized thinking.  The May 2005 VA examiner reported that the Veteran's thought process was logical, coherent and relevant.  While there was moderate speech articulation disorder, it was noted that the Veteran was articulate and verbal with good social skills.  Reasoning, fond of general information, the ability to solve arithmetic problems and verbal comprehension were all considered good. Concentration was adequate.  Additionally, on VA examination April 2008, it was noted that the Veteran was articulate and verbal, and exhibited good social skills.  His speech was noted as well-understood.  

A December 2004 VA treatment record shows that the Veteran had no delusions or hallucinations.  However, at the May 2005 VA examination, the Veteran reported visual hallucinations, but denied delusions.  Overall, there was no evidence that his hallucinations were persistent.   

While the Veteran reported a history of suicidal ideation when he underwent a VA examination in April 2008, there was no persistent danger of hurting others.  Prior to that examination, the Veteran had consistently denied homicidal ideation.  Additionally, the Veteran denied suicidal ideation. 

There was no evidence of intermittent inability to perform activities of daily living. It was observed at the Veteran's December 2004 visit to the VA that he was neat in appearance.  May 2005 and April 2008 VA examination reports show that the Veteran was able to engage in a normal range of activities of daily living and that he was well-dressed and well-groomed.

There was no evidence of disorientation to time or place.  VA treatment records and VA examinations reflect that the Veteran was oriented to time, place and person. 

The evidence did not show that the Veteran had memory loss for names of close relative, own occupation or own name.  There was no indication that the Veteran did not know the name of his wife or his own name.  Moreover, the Veteran was able to relay that he worked for a government agency.

The Board notes again the representative's argument that the Veteran stopped working due to his PTSD, the evidence still does not paint a picture of total social impairment.  Granted the Veteran feels isolated and does not like to go out, but the evidence do show a long marriage and interaction with immediate family.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 31 and 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work); and a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board acknowledges the statement received in September 2010 in which the Veteran's representative noted that a GAF score between 30 and 45 would normally support a 100 percent rating.  A review of the evidence shows that his GAF scores ranged from 40 to 50.  The Veteran's GAF score was at its highest when he underwent a VA examination in April 2008.  His GAF score was 50, which is indicative of serious symptoms that also are in line with a 70 percent rating.  The Board believes that GAF scores are not determinative by themselves.  The regulatory criteria must be considered.  The evidence simply does not show that the Veteran's PTSD disability picture more nearly approximates the criteria for a 100 percent rating. 

Staged ratings are not of application since the Veteran's PTSD is adequately contemplated by the 70 percent rating.  The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Various VA treatment records show that the Veteran was treated for tinnitus. 

Under the VA rating schedule, tinnitus is evaluated under 38 C.F.R. § 4.87,  Diagnostic Code 6260.  That provision was revised, effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being heard in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit affirmed VA's longstanding interpretation of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  

In light of the foregoing, the Board concludes that the version of Diagnostic Code 6260 in effect prior to June 2003 precludes a schedular rating in excess of a single 10 percent rating for tinnitus.  As the revised version of Code 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus, the Veteran's claim for a schedular rating in excess of 10 percent for tinnitus must be denied.  As the disposition is based on interpretation of the law, and not the facts of this case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


IV.  Peripheral Neuropathy

The Veteran's serviced-connected peripheral neuropathy has been rated by the RO under the provisions of Diagnostic Code 8520.  Under this regulatory provision, a rating of 10 is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy of the sciatic nerve.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the Veteran was afforded a VA examination in June 2007, he reported symptoms of numbness mainly at the top of his feet and tingling in his toes that began in late 2006.  It was noted that he initially was placed on Lyrica and was not taking 100 mg of Neurotonin.  Upon sensory examination of the lower extremities, there was decreased light touch on the bilateral big toe and otherwise normal sensation in the upper and lower extremities.  Motor was 5/5 in the lower extremities.  Deep tendon reflexes were 2+ in the knee, absent in the ankles.

An April 2008 VA treatment record shows that sensory examination of the feet using monofilament was within normal limits.  It was observed that dorsalis pedis and posterior tibial pulses were present and within normal limits.  There were no complaints of foot pain. 

A June 2008 VA treatment record reveals that the Veteran took Gabapentin three times daily for neuropathy. 

A November 2009 VA treatment record shows that the Veteran walked with a cane and complained of pain in his knees and feet.  He reported that he had numbness in the legs and feet and complained of burning in the feet.

Another November 2009 VA treatment record shows lower extremity strength 5/5 distal and proximate.  Deep tendon reflexes were 2 out of 4 bilaterally lower extremity.  It was noted that the Gabapentin was increased and that his pain was at his hamstrings.

A December 2009 VA treatment record shows that the there was no edema, and that he had strength of 4/5 left lower extremity and that he walked with a cane.  The Veteran's Gapbapentin had been increased and that improved the nighttime pain.  It was observed that the Veteran had lower extremity numbness and weakness with back pain and knee pain. 

A 20 percent rating is not warranted for left and right lower extremities peripheral neuropathy associated with diabetes mellitus type II with erectile dysfunction.  There was no moderate incomplete paralysis of the sciatic nerve.  Here, on VA examination in June 2007 and at a November 2009 appointment, the Veteran showed normal strength.  Further, a December 2009 VA treatment record shows that the Veteran had strength of 4/5.  Additionally, deep tendon reflexes were normal when he underwent a VA examination in June 2007 and was seen in November 2009.  

Staged ratings are not of application since the Veteran's left and right lower extremities peripheral neuropathy associated with diabetes mellitus type II with erectile dysfunction is adequately contemplated by the 10 percent rating.  The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular Rating

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Earlier Effective Date

The other issue before the Board is entitlement to an effective date prior to December 6, 2004 for the grant of service connection for diabetes mellitus type II with erectile dysfunction.

Unless specifically provided otherwise, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefor.  38 U.S.C.A. 
§  5110(a).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid under the laws administered by VA.  38 C.F.R. § 3.151.  Any communication or action, indicated an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.

Effective-date rules required by orders of a United States district court in the class-action case of Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.) are addressed in 38 C.F.R. § 3.816.

(1) A Nehmer class member means:  (i) A Vietnam veteran who has a covered  herbicide disease; or (ii) A surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  (2) A covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  Those diseases include Type 2 Diabetes.  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows: (1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3)of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  

(3) If the class member's claim referred to in paragraph (c)(1)or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

(4) If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and  3.400.

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In order for the claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. 

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after  the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(3).  The effective date for which diabetes mellitus was added to the list of presumptive diseases in connection with herbicide exposure is May 8, 2001.  Liesegang v. Sec'y of Veterans Affairs, 312  F.3d 1368, 1378 (Fed. Cir. 2002). 

In a September 2010 statement from the Veteran's representative it is argued that there was an actual diagnosis of diabetes mellitus type II prior to filing the claim.  Reference was made to the Veteran's 1981 discharge summary and 1985 and 1989 post treatment records that showed high glucose readings.  The representative asserts that the effective date for service connection should be February 2002, the date of receipt of claim since the Veteran had an actual diagnosis prior to filing the claim.  The Veteran has submitted a statement in which he reports that the diabetes was diagnosed in 1985 and went on medication in 1988.

A 1985 VA treatment record does appear to reference diabetes mellitus.  February 2002 VA treatment record shows that his glucose reading was marginally high at 117, and the assessment was rule out diabetes.  January 2001 to November 2002 VA laboratory reports showed consistently elevated glucose.  A December 2002 VA examination report revealed that the Veteran's glucose was 100 and his Hemoglobin A1C was 5.8, which was indicative of poor blood glucose control.  The VA examiner diagnosed questionable diagnosis of diabetes mellitus type II with documented marginal elevation of blood sugars dating to early 1999.  Since BS and Hemoglobin AIC (HBA1C) were normal, he did not diagnose diabetes.    

It is not entirely clear from the evidence when a firm medical diagnosis of diabetes was first made, but the evidence certainly shows that diabetes was suspected as early as the mid 1980's.  The Board again notes the Veteran's report that the disease was diagnosed in 1985.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran did in fact have diabetes mellitus type II at the time he filed his service connection claim on February 20, 2002.  Under general effective date rules, an effective date of February 20, 2002, would normally be warranted.  However, as hereinafter explained, certain exceptions to the general rule must be considered. 

The Board first turns to consideration of the facts under the Nehmer situation.  However, the Board finds that the Veteran does not fall within the Nehmer situation since the Veteran was not denied compensation for diabetes mellitus between September 25, 1985, and May 3, 1989; the Veteran's claim of service connection was not pending before VA on May 3, 1989, nor was it received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes mellitus (May 8, 2001); and the claim was not received within one year from the date of his separation from service.  

However, under 38 C.F.R. § 3.114 for liberalizing legislation, the date of the award may be the effective date of the law if the claim is reviewed within 1 year of that date.  As noted above, the effective date for the regulation creating the presumption of service connection for diabetes mellitus type II was May 8, 2001.  Since the Veteran's claim was received on February 20, 2002, within 1 year of the effective date of the regulation, the effective date for the grant of service connection is May 8, 2001. 
  

ORDER

Entitlement to an effective date of May 8, 2001, for the grant of service connection for diabetes mellitus type II with erectile dysfunction is warranted.  To this extent, the appeal is granted. 

Entitlement to a rating in excess of 20 percent for residuals of low back injury with herniated nucleus pulposus L5-S1 and osteophyte L5 is not warranted.  Entitlement to service connection for bilateral foot disability (other than peripheral neuropathy of the lower extremities) is not warranted.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005, is not warranted.  Entitlement to a rating in excess of 10 percent for tinnitus is not warranted.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy left lower extremity is not warranted.  Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy right lower extremity is not warranted.  Entitlement to a rating for PTSD in excess of 70 percent disabling is not warranted.  Entitlement to service connection for pulmonary disability is not warranted.  The appeal is denied to this extent.


REMAND

Rating(s) for Diabetes Mellitus, Type II prior to April 27, 2005

In view of the grant of an earlier effective date for service connection for diabetes mellitus, type II, appellate review of the appropriate rating(s) to be assigned during the period(s) prior to April 27, 2005, should be deferred pending the RO's assignment of a rating effective February 20, 2002.  

Right and Left Knee Cartilage Injury, Bilateral Knee Arthritis

The Veteran is also claiming entitlement to an increased rating for left and right knee cartilage injury, currently evaluated as 10 percent disabling; and entitlement to service connection for bilateral knee arthritis associated with left knee cartilage injury.  The Board does note that the service-connected knee disabilities are already rated for loss of range of motion.  However, should the Veteran prevail on the service connection for arthritis of the knees claim, the matter of assigning diagnostic codes would be a preliminary matter for the RO to consider in view 38 C.F.R. § 4.16.  

With regard to arthritis, the Board notes that January 2008 x-rays were reported to show narrowing of the lateral compartment of the knees.  It appears to the Board that whether this finding suggests arthritis or not is a medical question which must be clarified to fully assist the Veteran. 

Since the determination on the arthritis of the knees issue could impact the manner of rating the already service-connected knee disabilities (cartilage injuries), it is appropriate to defer appellate review of the issues involving the ratings for the cartilage injures. 


Hypertension

The Veteran is additionally claiming entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.  Given the medical complexity of this question, the Board believes further development is in order to allow for fully informed appellate review.  Moreover, the current VA opinion obtained in November 2008 is arguably not adequate as it simply states that medical literature does not support a relationship between hypertension and diabetes mellitus.  

TDIU

As the issue of TDIU is inextricably intertwined with the other issues being remanded, deferral of appellate review of this issue is also appropriate pending the actions directed by this remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the hypertension is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is proximately due to or caused by the Veteran's service-connected diabetes mellitus type II?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by the Veteran's service-connected diabetes mellitus type II?

A rationale should be provided.  

2.  The Veteran should be afforded an appropriate VA examination of the knees.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be conducted. 

The examiner should clearly report whether a diagnosis of arthritis of either or both knees is warranted.  The examiner should also clearly report range of motion, to include whether there is additional loss of function due to pain, weakness, fatigue or incoordination.  The examiner should also report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate, or severe.  The examiner should also report whether there is dislocated semilunar cartilage.

3.  In the interest of avoiding further remand, the RO should review the examination reports to ensure they are responsive to the posed questions. 

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues of entitlement to increased ratings for left and right knee cartilage injury; entitlement to a rating in excess of 10 percent for diabetes mellitus prior to April 27, 2005, entitlement to service connection for bilateral knee arthritis; entitlement to service connection for hypertension , and TDIU. 

The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


